 
EXHIBIT 10.46
 


 
***  Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission.  A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
 




[Letterhead of Consolidated Edison Company of New York, Inc.]


 
                                             November 17, 2010


 


 
Via Fax and Federal Express
 


Public Energy Solutions, LLC
120 Eagle Rock Avenue, Suite 190
East Hanover, NJ 07936
 


Attention: Ed Myszka


 


Re:           Amendment of Demand Side Management Agreement
 


Gentlemen:
 


Reference is made to the Demand Side Management Agreement, dated as of February 6, 2008,as amended (the "Agreement"), between Consolidated  Edison Company of New York, Inc. ("Con
Edison") and Public Energy Solutions. LLC ("Contractor").  Capitalized terms used herein without
definition shall have the respective meanings ascribed to them in the Agreement.
 
    The following, when confirmed by you, shall serve to set forth our
agreement to amend the
Agreement with respect to the Electric Network Periods set forth in paragraph 1 below, as follows:
 
1.  In Exhibit B, the chart containing the Contract Load Reduction Guaranty, LRCD
and LRED and the Security B Amount and related payment date for each of the
Electric Network Periods applicable to the East 13th Street Load Area shall be
deleted and the following chart shall be substituted in lieu thereof:


 

   Load Areas/Networks ("Electric Network" as defined in the Agreement)
 5/1/2010 LRCD to 4/30/2012 LRED  5/1/2011 LRCD to 4/30/2012 LRED  5/1/2012 LRCD
to 4/30/2013 LRED    (A) East 13th Street - Manhattan (Cooper Square/City
Hall/Chelsea/Madison Square/Greeley Square/Kips Bay/Greenwich/Sheridan
Square/Canal/Park Place)
 *** KW CLRG
(Security B Amount of $*** due on or before 1/1/2010)
 *** KW CLRG
(Security B Amount of $*** due on or before 1/1/2011)
     (B) Cooper Square    *** KW CLRG
(Security B Amount of $*** due on or before 1/1/2011)
 *** KW CLRG
(Security B Amount of $*** due on or before 1/1/2012)

 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           For purposes of clarity, the Contract Load Reduction Guaranty
for the Cooper
Square Electric Network set forth in (B) in Paragraph 1 above is in addition to the 
              Contract Load Reduction Guaranty for the East 13th
Street Load area set forth in (A) in Paragraph 1 above (which may include
additional load reduction in the
              Cooper Square Electric Network).


3.           The ***% limit on Excess Load Reduction set forth in Section 9 of the Agreement
shall be changed to *** kW for the East 13th Street Load Area for each of the
Electric Network
      Periods set forth in (A) in Paragraph 1 above.
 
4.    Except as set forth above the Agreement shall remain in full force and
effect, without change or modification.
 
 
 
Please confirm your agreement to the foregoing by signing the enclosed
copy of this letter and returning it to the undersigned.





Very truly yours,


 
CONSOLIDATED EDISON COMPANY OF NEW YORK, INC

 


                 By: /s/ John
McMahon                                                      
                    Print Name:  John McMahon
                    Title:  Executive Vice President








 


CONFIRMED AND AGREED TO:




By:  /s/ Edward Myszka                                                      


Print Name:    Edward
Myszka                                                      


Title:     EVP                                                      


Date:    11-17-10                                           








 
 

--------------------------------------------------------------------------------

 
 




























 

